Citation Nr: 0807754	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  02-11 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disability, 
including as secondary to a service-connected left ankle 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from August 1994 to August 
1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an 
April 2002 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Detroit, Michigan 
which, in pertinent part, denied the veteran's claim of 
entitlement to service connection for a low back disability, 
including as secondary to his service-connected left ankle 
disability.

The veteran's claim for service connection was previously 
before the Board in December 2004 and April 2006.  In both 
instances, his claim was remanded for additional development.

Unfortunately, however, further development of the evidence 
is required before the Board can adjudicate the veteran's 
pending claim.  So, regrettably, this claim is being remanded 
to the RO via the Appeals Management Center (AMC).  VA will 
notify him if further action is required on his part.


REMAND

In October 2007, the veteran submitted treatment records from 
Hackley Hospital, regarding his low back disability.  At that 
time, he did not waive his right to have this additional 
evidence initially considered by the RO (AMC).  Therefore, 
the RO (AMC) must first consider this additional evidence and 
issue another SSOC, as appropriate.  See 38 C.F.R. §§ 19.31.  
See also 38 C.F.R. § 20.1304(c) (any pertinent evidence 
submitted by the appellant or his representative must be 
referred to the agency of original jurisdiction for initial 
review, unless this procedural right is waived by the 
appellant or his representative, or unless the Board 
determines the benefit sought can be allowed on appeal 
without such a referral).

Additionally, in an August 2002 VA Form 9 (Appeal to Board of 
Veterans' Appeals), the veteran requested a hearing at the RO 
before a Veterans Law Judge of the Board (also known as a 
Travel Board hearing).  The Board acknowledges that the 
veteran was afforded the requested Travel Board hearing in 
August 2004.  However, the Veterans Law Judge who conducted 
that hearing is no longer employed by the Board, and the 
veteran was provided with the opportunity to testify at 
another hearing with regard to the issue on appeal.  In 
February 2008, the veteran indicated that he wished to 
provide additional testimony with regard to the issue on 
appeal, and requested another hearing with a Veterans Law 
Judge via videoconference.  As such, the veteran must be 
afforded another opportunity for a hearing before appellate 
consideration of his appeal.  Therefore, the veteran must be 
scheduled for a Board videoconference hearing at the RO 
before a Veterans Law Judge, prior to deciding his appeal.  
See 38 C.F.R. §§ 20.700, 20.704 (2007).

Accordingly, this case is REMANDED to the RO (via the Appeals 
Management Center (AMC)) for the following development and 
consideration:

1.  The RO should consider all additional 
evidence received since the most recent 
supplemental statement of the case issued 
in August 2007, and readjudicate the 
claim on appeal.  If the benefit sought 
remains denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  

2.  Schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge at the RO.  Notify him of the 
date, time and location of his hearing 
and place a copy of the hearing notice 
letter in his claims file.  If the 
veteran fails to appear for such a 
scheduled hearing, or otherwise indicates 
he no longer desires such a hearing, this 
should be documented in the record.  

The purpose of this remand is to afford the veteran due 
process of law, and the Board does not intimate any opinion 
as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



